Citation Nr: 1028148	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an effective date earlier than December 27, 2004, 
for the grant of non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to December 
1945.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which, in pertinent part, granted death pension 
benefits, effective December 27, 2004.  The appellant timely 
perfected an appeal as to the effective date of the grant of non-
service connected death pension benefits.  

The appellant provided testimony before a Decision Review Officer 
(DRO) at the RO in December 2008 and before the undersigned 
Veterans Law Judge at the RO in April 2010.  Transcripts are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2000 decision the RO denied entitlement to death 
pension benefits.  The appellant submitted a notice of 
disagreement with this decision, but the RO closed her appeal 
after she failed to submit a substantive appeal within 60 days of 
the October 2003 statement of the case.

During the April 2010 hearing, the appellant testified, and her 
representative argued, that the April 2000 denial was the product 
of clear and unmistakable error (CUE).  

CUE is a route to an earlier effective date.  See Mason v. Brown, 
8 Vet. App. 44 (1995).  The appeal for an earlier effective date 
for the grant of non-service connected death pension benefits is 
inextricably intertwined with the recently raised claim for CUE, 
since a successful CUE claim is another way to obtain an earlier 
effective date.  See Shields v. Brown, 8 Vet. App.346, 350-51 
(1995); see also Flash v. Brown, 8 Vet. App.332, 338-40 (1995).  

The Board cannot adjudicate the CUE question prior to its 
adjudication by an agency of original jurisdiction.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 333 (2006); see also Huston v. 
Principi, 18 Vet. App. 395, 402-03 (2004).  The appeal for an 
earlier effective date for the grant of non-service connected 
death pension benefits must therefore be remanded to allow for 
adjudication of the CUE claim. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the question of whether 
there was CUE in the April 2000 rating 
decision that found that entitlement to 
non-service connected death pension 
benefits was not established.  The 
appellant has argued that although the 
April 2000 denial was premised on the 
absence of evidence of her marriage to the 
Veteran, such evidence was of record at 
the time of the decision.

2.  If the issue of an earlier effective 
date for non-service connected death 
pension benefits remains on appeal, the 
supplemental statement of the case should 
reflect consideration of the CUE question.  
The claim should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

